Citation Nr: 1227127	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-13 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a disability manifested by tremors and muscle spasm with spasmodic jerking of the body, to include as a chronic disability due to an undiagnosed illness. 

2.  Entitlement to service connection for a disability manifested by loss of motor control of the right leg, to include as a chronic disability due to an undiagnosed illness. 

3.  Entitlement to service connection for a disability manifested by loss of motor control of the left leg, to include as a chronic disability due to an undiagnosed illness. 

4.  Entitlement to service connection for a disability manifested by sleep disturbance, to include as a chronic disability due to an undiagnosed illness. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps from September 1979 to October 1982, and in the United States Army from May 1985 to September 1994 and March to July 1988.  The Veteran also had subsequent service in the New Mexico Army National Guard.  Service in Southwest Asia during the Persian Gulf War is demonstrated by the evidence of record.

This case initially came before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Albuquerque, New Mexico (the RO).  By that ration action, the RO, in part, denied service connection for the disabilities on appeal.  The Veteran appealed the RO's January 2007 rating action to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for a disability manifested by tremors and muscle spasm with spasmodic jerking of the body; disability manifested by loss of motor control of the right leg; disability manifested by loss of motor control of the left leg; and a disability manifested by sleep disturbance, each to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317 (2011).

The Veteran contends that he suffers from the above-cited disabilities as a result of his active duty military service in the Persian Gulf.  Thus, he maintains that he is eligible for service connection for these disabilities under the provisions of 38 C.F.R. § 3.317.  As noted in the Introduction, the Veteran's military service in Southwest Asia during the Persian Gulf War is demonstrated by the evidence of record.  Thus, he is considered a "Persian Gulf Veteran" under the above-cited regulation.  Id.   

Service connection for disabilities due to undiagnosed illnesses is granted if there is evidence that the claimant (1) is a "Persian Gulf Veteran;" (2) who exhibits objective indications of chronic disability resulting from an illness or combinations of illnesses manifested by one or more signs or symptoms; (3) which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. Objective indications of chronic disability are described as either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1). 

In March 2002, a new law was passed which amended the statutes affecting compensation for disabilities occurring in Persian Gulf War Veterans.  38 U.S.C.A. §§ 1117, 1118; Veterans Education and Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 976 (2001).  The term "chronic disability" was changed to "qualifying chronic disability," and included an expanded definition of "qualifying chronic disability" to include (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B). 

A disorder may be directly service connected if the evidence of record, regardless of its date, shows that the claimant had a chronic disorder in service, or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997). 

Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  If the disorder is not chronic, it may still be service connected if the disorder is observed in service or an applicable presumptive period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present disorder to that symptomatology.  Id.   

The Board notes that the provisions of 38 C.F.R. § 3.317 do not apply to diagnosed disorders.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110, 1131 (West 2002) is nevertheless warranted.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The medical evidence confirms that the Veteran has been diagnosed with cerebellar ataxia, myoclonic jerks and tremors ((most recently diagnosed by VA physicians in March and April 2005 and August 2006, and J. D., M. D. in October 2006 (myoclonic jerks while awake)), and mild obstructive sleep apnea (see J. D., M. D.'s October 2006 report).  As the Veteran has confirmed diagnoses associated with his claims for disabilities manifested by tremors and muscle spasm and loss of motor control of the right and left legs, service connection for the claimed conditions as due to undiagnosed illnesses is not warranted.  38 C.F.R. § 3.317(a)(ii). 

Considering the Veteran's claims for service connection for a disability manifested by tremors and muscle spasm with spasmodic jerking of the body and disabilities manifested by loss of motor control of the right and left legs on a direct basis, a May 1996 Report of Medical History for the New Mexico Army National Guard reflects that the Veteran reported having had a painful or "'trick'" shoulder.  The examining physician noted that the Veteran's joints would "pop."  There was no evidence of any injury.  

The post-service VA and private medical evidence of record contains conflicting evidence as to the etiology of the Veteran's cerebellar ataxia and myoclonic jerks and tremors.  For example, a March 2005 report contains a history that a private physician had tentatively diagnosed the Veteran as having Wernicke-Korsakoff (W-K) Syndrome and an Alcohol Abuse Disorder.  The examining VA physician noted that manifestations of W-K Syndrome included tic of the shoulder, cerebellar ataxia, tremors of the hands, restless legs, and total myoclonic jerks.  At that time, the Veteran's mother indicated that there was no family history of W-K Syndrome or similar neurological disorder.  The Veteran reported that he had stopped abusing alcohol in February 2005.  (See March 2005 VA treatment report).  In early June 2005, a VA physical therapist entered an assessment of "impaired motor function" of the Veteran's coordination of his lower extremities, balance, trunk, and upper extremities that was associated with cerebellar dysfunction and deconditioned state due to inactivity.  (See VA treatment report, dated in early June 2005).  In late June 2005, a VA neurologist entered an impression of cerebellar ataxia possibly alcoholic.  (VA treatment report, dated in late June 2005).  A September 2005 VA treatment report reflects that the Veteran reported having problems with involuntary twitches and sleep disturbance due to an inability to hold a job.  (See VA treatment reports, dated in June and September 2005.  

In December 2005, a VA neurology resident diagnosed the Veteran with cerebellar ataxia, alcohol induced.  The neurologist noted that the Veteran had presented to the clinic with a progressive gait ataxia of an unclear etiology.   The neurologist indicated that alcohol abuse could cause such symptoms but that it would be important to rule out secondary causes like genetic disorders ("AR SCA") and autoimmune and infectious disease (syphilis) disorders.  In October 2006, a VA physician opined, after having reviewed the claims file and a physical evaluation of the Veteran in August 2006, that it was as likely as not that his myoclonic tremors and ataxia secondary to cerebral and cerebellar ataxia of an unknown etiology occurred while he was on active duty in the Gulf War and that they were associated with his duties.  The October 2006 VA physician noted that a magnetic resonance imaging scan (MRI) of the Veteran's brain revealed findings of atrophy that were inconsistent with his age (i.e., greater than expected).  

The Board finds the October 2006 VA examiner's opinion to be inadequate because the VA physician did not provide any rationale or medical reasoning for his conclusion, but rather reported factual findings from an MRI of the Veteran's brain.  see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two).  Specifically, the October 2006 VA examiner failed to address the other theories of causation for the Veteran's myoclonic tremors and cerebral and cerebellar ataxia, such as alcohol abuse, W-K Syndrome, genetic, autoimmune or infectious disease disorders, and overall general deconditioning of the Veteran, as elicited by other medical professionals, to include VA neurologists.  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on the issues of entitlement to service connection for disability manifested by tremors and muscle spasm with spasmodic jerking of the body; disability manifested by loss of motor control of the right leg and disability manifested by loss of motor control of the left leg and must therefore remand them to obtain a comprehensive examination and medical nexus opinion with reasoning and rationale that addresses all possible theories of etiology regarding these disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the Veteran's claim for service connection for a disability manifested by sleep disturbance, a May 1996 Report of Medical History reflects that he reported having had frequent trouble sleeping.  The examining physician indicated that the Veteran was a light sleeper and that he had trouble getting to sleep.  The post-service VA and private evidence of record reflects that the Veteran's current diagnosis of sleep apnea has been associated with non-service-connected diagnoses of posttraumatic stress disorder (PTSD) and depression.  For example, when evaluated at a VA clinic in mid-October 2005, a VA physician opined that the Veteran's sleep disorder "appears to be related to his un-treated PTSD/Depression." (See VA treatment report, dated in mid-October 2005).  The above-cited October 2006 VA physician concluded that the Veteran's symptoms of sleep apnea with insomnia, shortness of breath and increased heart rate during his period of nighttime sleeping had been present since his service in the Gulf War and that they were most likely related to his active duty assignment.  The October 2006 physician also noted that the above-cited sleep-related symptoms might have been related to the Veteran's PTSD, and that the symptoms should be addressed by a psychiatrist.  To date, the Veteran has not been evaluated by a VA psychiatrist regarding his sleep-related symptoms as recommended by the October 2006 VA physician.  Thus, on remand, the Veteran should be scheduled for an examination by a VA psychiatrist to determine the exact etiology of his sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for a VA examination by a qualified VA medical professional to determine the nature and etiology of his currently diagnosed cerebellar ataxia and myoclonic jerks and tremors.  The claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions and must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.
   
The examiner must provide the opinions requested herein.  All examination results, along with the complete rationale for any opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.
   
The purpose of the opinion is to determine whether the Veteran's cerebellar ataxia and myoclonic jerks and tremors are etiologically related to his period of military service in the Persian Gulf.  The examiner must provide an opinion to the following question: 
Is it at least as likely as not (50 percent probability or greater) that the Veteran's cerebellar ataxia and myoclonic jerks had their onset during, or are otherwise etiologically related to, his period of active military service in the Persian Gulf?

In formulating a response to the requested opinion, the examiner must comment on a May 1996 Report of Medical History, reflecting that the Veteran reported having a painful or "'trick'" shoulder, as well as the examiner's notation that he his joints would "pop." The examiner must also comment on an October 2006 VA examiner's opinion that the Veteran's myoclonic tremors and ataxia secondary to cerebral and cerebellar ataxia of an unknown etiology occurred while he was on active duty in the Gulf War and are associated with these duties, as well as other theories of causation noted in the medical record, such as alcohol abuse, W-K Syndrome, genetic, autoimmune or infection disorders, overall general deconditioning of the Veteran, and inability to find unemployment.  
   
A detailed explanation for all conclusions reached by the examiner must be provided.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s). 

If the examiner reports that an opinion cannot be provided without resort to speculation, he or she must explain why this is so and also state whether there is additional information that could enable him or her to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Thereafter, schedule the Veteran for a VA examination by a qualified VA psychiatrist to determine the nature and etiology of his sleep apnea.  The claims file, to include a complete copy of this remand, must be made available and reviewed by the examiner. The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions and must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.
   
The examiner must provide the opinions requested herein.  All examination results, along with the complete rationale for any opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.
   
The purpose of the opinion is to determine whether the Veteran's sleep apnea is etiologically related to his period of active military service in the Persian Gulf.  The examiner must provide an opinion to the following question: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset during, or is otherwise etiologically related to, the Veteran's period of military service in the Persian Gulf?  

In formulating a response to the requested opinion, the psychiatrist must comment on a May 1996 Report of Medical History, whereupon the Veteran indicated that he had had frequent trouble sleeping.  The examining physician also indicated that the Veteran was a light sleeper and that he had trouble falling asleep.  The psychiatrist must also comment on theories of causation for the Veteran's sleep apnea as noted in the medical record, such as PTSD and depression, as well as an October 2006 VA examiner's opinion that it had its onset during the Veteran's period of active military service in the Persian Gulf.  

If the psychiatrist reports that an opinion cannot be provided without resort to speculation, he or she must explain why this is so and also state whether there is additional information that could enable him or her to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Id.

4.  After the requested examinations have been completed, the reports must be reviewed to ensure that they are in compliance with the directives of this remand.  If any examination report is deficient in any manner, it must be returned to the examiner.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

